DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 03/10/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 9-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luceyk (US 4,126,558).
In regards to claim 1:
A drip chamber assembly (Fig. 1), comprising: a drip chamber comprising a chamber body defining a chamber volume (Fig. 1, chamber body elements 14 and 27); and a filter disposed within the chamber volume (Fig. 1 element 25), the filter comprising: a folded filter media, the folded filter media defining an inlet portion of the chamber volume and an outlet portion of the chamber volume (See annotated Fig. 2 below), wherein the folded filter media permits inlet flow from the inlet portion of the chamber volume to the outlet portion of the chamber volume and captures particulate from the inlet flow (Col 3:52-Col 4:6 “”Disposed from the drip chamber is the portion of the housing that encloses the filter cartridge. The filter cartridge itself comprises filter media 25, a top end cap 26 and a bottom member 27. The top end cap is solid and multi-pointed or star-shaped. It is preferred that the end cap have from about four to ten points to produce between four and ten segmental filter compartment areas in the unit. The media is in the form of an elongated member having a hollow center core. Its cross-sectional shape is the same as the multi-point shape of the top end cap. If desired, a permeable center core 28 may be disposed in the media for structural purposes and such a core may be wrapped with a fine media to aid in the filtration as desired. One end of the media is sealed by the top end cap and the other end of the media is sealed into the bottom member. The outer periphery 29 of the bottom member 27 is attachable to the housing 14. The bottom member contains a centrally located outlet 30 which connects to the center core of the media at one end with the other end 31 adaptable to connect with various types of administration sets or administration set tubing.” Fig. 1 inlet element 11 flows around outside of filter element 25 through filter element 25 into outlet element 30).

    PNG
    media_image1.png
    404
    394
    media_image1.png
    Greyscale

In regards to claim 2:
The drip chamber assembly of Claim 1, wherein the folded filter media defines a plurality of peaks and valleys between the inlet portion of the chamber volume and the outlet portion of the chamber volume (Fig. 1 element 25).
In regards to claim 3:
The drip chamber assembly of Claim I, wherein the folded filter media has a pore size between 15 to 200 microns (Col 4:30-50 “ A preferred filter media for the transfusion of blood is a combination of a woven polyester fabric having a mean pore size opening of 160 to 180 microns as the first or upstream layer”).
In regards to claim 4:
The drip chamber assembly of Claim 3, wherein the pore size is between 180 to 200 microns (Col 4:30-50 “ A preferred filter media for the transfusion of blood is a combination of a woven polyester fabric having a mean pore size opening of 160 to 180 microns as the first or upstream layer” (emphasis added)).
In regards to claim 6:
The drip chamber assembly of Claim 1, wherein the chamber volume is in fluid communication with the inlet portion of the chamber volume (Fig. 2 elements 14 and 27 defines chamber volume inside. Inlet portion element 11 considered in fluid communication with chamber volume and outlet portion as fluid flows therethrough).
In regards to claim 9:
The drip chamber assembly of Claim 1, the filter further comprising a frame to support the folded filter media, wherein the frame directs the inlet flow through the folded filter media (Col 4:40-45 “The layers may be separated by an open plastic mesh material for support and stability.” Considered to direct the inlet flow through the folded filter media as it forms the peaks and valleys that increase surface are to facility flow of the fluid through the filter media and provides such that the filter media does not crumble and allow bypass of fluids).
In regards to claim 10:
The drip chamber assembly of Claim 9, wherein a lower portion of the frame directs the inlet flow through the folded filter media (Col 4:40-45 “The layers may be separated by an open plastic mesh material for support and stability.”. Lower and upper portions of frame considered to direct the inlet flow through the folded filter media as it forms the peaks and valleys that increase surface are to facility flow of the fluid through the filter media and provides such that the filter media does not crumble and allow bypass of fluids).
In regards to claim 11:
The drip chamber assembly of Claim I, wherein the filter is coupled to the drip chamber (Col 4:1-5 “The bottom member contains a centrally located outlet 30 which connects to the center core of the media”.).
In regards to claim 12:
The drip chamber assembly of Claim I, wherein the chamber body is deformable (Col 4 25-30 “The housing for the filter unit may be made from any of the plastic materials which are inert and have no effect on blood. Examples of such materials are the polycarbonates” considered to be partially deformable (flexible) as it is taught to be made of polycarbonate).
In regards to claim 13:
The drip chamber assembly of Claim I, the chamber body defining an inlet end in fluid communication with the inlet portion of the chamber volume (Fig. 1 element 11).
In regards to claim 14:
The drip chamber assembly of Claim 1, the chamber body defining an outlet in fluid communication with the outlet portion of the chamber volume (Fig. 1 element 30).
In regards to claim 15:
A method, comprising: introducing an inlet flow (Fig. 1 element 11 inlet) into a chamber volume (Chamber volume defined as interior volume of elements 14 and 27); permitting the inlet flow from an inlet portion of the chamber volume through a folded filter media and into an outlet portion of the chamber volume; and capturing particulate from the inlet flow in the folded filter media (See annotated fig. 2 below. Col 5:1-15 “The blood from the filter bag can flow into all of the filtration compartments. Should the filter media in one of these compartments start to become blocked, the remaining compartments are still available for filtration and provide for efficient filtration, even as the media may become blocked.”).

    PNG
    media_image2.png
    404
    476
    media_image2.png
    Greyscale

In regards to claim 18:
The method of Claim 15, further comprising: directing flow from the outlet portion of the chamber volume into an outlet in fluid communication with the chamber volume (Fig. 2 element 30. Col 5:1-15 “The blood from the filter bag can flow into all of the filtration compartments. Should the filter media in one of these compartments start to become blocked, the remaining compartments are still available for filtration and provide for efficient filtration, even as the media may become blocked.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luceyk (US 4,126,558) in view of Pall (WO 8903717 A1).

In regards to claim 5:
The drip chamber assembly of Claim 1, taught by Luceyk as described in parent claim rejection.
Luceyk does not appear to explicitly teach the anti-coagulant treatment as claimed.  Pall teaches, wherein the folded filter media comprises an anti-coagulant treatment (Page 3:15-22 “Blood banks in the United States commonly draw about 450 milliliters (ml) of blood from the donor into a bag which usually contains an anticoagulant to prevent the blood from clotting”. Using blood with anticoagulant is considered to be an anti-coagulant treatment of the filter media as the filter media is being treated simultaneously with blood and anticoagulant.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the whole blood taught by Luceyk to contain anticoagulant treated blood as taught by Pall. This would have been motivated by Pall (Page 3:15-22 “which usually contains an anticoagulant to prevent the blood from clotting”).
Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luceyk (US 4,126,558) in view of Leason (US 4,547,190).

In regards to claim 7:
The drip chamber assembly of Claim I, taught by Luceyk as described in parent claim rejection above.
Luceyk does not appear to teach the filter media orientation as claimed. Leason teaches, wherein the folded filter media surrounds the inlet portion of the chamber volume (See annotated figure of Leason below).

    PNG
    media_image3.png
    280
    753
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to change the filter inlet/outlet orientation taught by Luceyk to be that taught by Leason. This would have been a mere matter of design choice as changing the inlet to provide fluid to the center portion of the filter and the outlet to draw fluid from the exterior portion of the filter is considered to be within one of ordinary skill in the art at the time of filing and as demonstrated by Leason was known alternative in the art.
In regards to claim 8:
The drip chamber of Claim 1, taught by Luceyk as described in parent claim rejection above.
Luceyk does not appear to teach the filter media orientation as claimed. Leason teaches, wherein the outlet portion of the chamber volume is defined between the folded filter media and the chamber body (See annotated figure of Leason below).

    PNG
    media_image3.png
    280
    753
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to change the filter inlet/outlet orientation taught by Luceyk to be that taught by Leason. This would have been a mere matter of design choice as changing the inlet to provide fluid to the center portion of the filter and the outlet to draw fluid from the exterior portion of the filter is considered to be within one of ordinary skill in the art at the time of filing and as demonstrated by Leason was known alternative in the art.
In regards to claim 16:
The method of Claim 15, taught by Luceyk as described in parent claim rejection above.
Luceyk does not appear to teach the filter media orientation as claimed. Leason teaches, wherein the inlet portion of the chamber volume is surrounded by the folded filter media (See annotated figure of Leason below).

    PNG
    media_image3.png
    280
    753
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to change the filter inlet/outlet orientation taught by Luceyk to be that taught by Leason. This would have been a mere matter of design choice as changing the inlet to provide fluid to the center portion of the filter and the outlet to draw fluid from the exterior portion of the filter is considered to be within one of ordinary skill in the art at the time of filing and as demonstrated by Leason was a known alternative in the art.
In regards to claim 17:
The method of Claim 15, taught by Luceyk as described in parent claim rejection above.
Luceyk does not appear to teach the filter media orientation as claimed. Leason teaches, wherein the outlet portion of the chamber volume is defined between the folded filter media and a chamber body defining the chamber volume. (See annotated figure of Leason below).

    PNG
    media_image3.png
    280
    753
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to change the filter inlet/outlet orientation taught by Luceyk to be that taught by Leason. This would have been a mere matter of design choice as changing the inlet to provide fluid to the center portion of the filter and the outlet to draw fluid from the exterior portion of the filter is considered to be within one of ordinary skill in the art at the time of filing and as demonstrated by Leason was a known alternative in the art.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luceyk (US 4,126,558) in view of Butler (US 2,586,513).
In regards to claim 19:
Luceyk teaches, an IV set comprising (Col 1:60-Col 2:5 “In accordance with the present invention, our new blood filtration unit comprises a filter cartridge disposed within a filter housing. Attached to the top of the filter housing is a drip chamber for measuring blood flow. Attached to the top of the drip chamber is the blood inlet which extends into the chamber at its one end and is diagonally cut at its opposite end for easy insertion into a blood reservoir such as a bag of blood”):, a second portion of tubing (col 4:1-5 “The bottom member contains a centrally located outlet 30 which connects to the center core of the media at one end with the other end 31 adaptable to connect with various types of administration sets or administration set tubing.”); and a drip chamber assembly (Fig. 1) comprising: a drip chamber comprising a chamber body defining a chamber volume (Fig. 1 elements 14 and 27 define the chamber body wherein the internal contained volume is the chamber volume), an inlet end in fluid communication with the chamber volume (Fig. 2 element 11), and an outlet in fluid communication with the chamber volume (Fig. 2 element 30), and the outlet is coupled to the second portion of tubing (col 4:1-5 “The bottom member contains a centrally located outlet 30 which connects to the center core of the media at one end with the other end 31 adaptable to connect with various types of administration sets or administration set tubing.”); and a filter disposed within the chamber volume (Fig. 1 element 25), the filter comprising: a folded filter media (Fig. 1 element 25), the folded filter media defining an inlet portion of the chamber volume in fluid communication with the inlet end and an outlet portion of the chamber volume in fluid communication with the outlet (see annotated Fig. 2 below), wherein the folded filter media permits inlet flow from the inlet portion of the chamber volume to the outlet portion of the chamber volume and captures particulate from the inlet flow (Fig. 1 inlet element 11 flows around outside of filter element 25 through filter element 25 into outlet element 30).

    PNG
    media_image1.png
    404
    394
    media_image1.png
    Greyscale

Luceyk does not explicitly teach the first tubing as claimed. Butler teaches, a first portion of tubing (Fig. element 12, Col 2:15-25 “Connected to the nipple 11 of the upper cap 8 is a section 12 of rubber tubing arranged to communicate with a flask containing the blood, plasma or intravenous solution to be administered”), wherein the inlet end is coupled to the first portion of tubing (Fig. element 11 connected to element 12).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the IV set taught by Luceyk to include the first tubing between the IV bag and filter inlet as taught by Butler. This would have been merely a matter of design choice as choosing between known alternatives (drip filter directly into IV bag or into line into IV bag) is considered to be within the level of one of ordinary skill in the art.  
In regards to claim 20:
The IV set of Claim 19, wherein the outlet portion of the chamber volume is defined between the folded filter media and the chamber body (See annotated Fig. 2 below. Outlet portion of the chamber volume is defined between element 27 and 25 and cap 26 of element 25).

    PNG
    media_image1.png
    404
    394
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.I./Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783